Banke, Judge.
The appellant’s complaint, as amended, alleges that appellee, Dr. Hattaway, negligently performed an operation on his foot and breached an implied contract to provide proper medical care. This appeal follows the grant of summary judgment to the appellee. The appellee supported his motion with his own affidavit stating that he had exercised the “reasonable care and skill exercised under similar conditions and like surrounding circumstances as is ordinarily employed in the medical profession in general.”
The sole question presented by this appeal is whether the appellant met his burden in opposing the motion for summary judgment by presenting contrary medical expert testimony concerning the appellee’s treatment of him. See generally, Shea v. Phillips, 213 Ga. 269 (2) (98 SE2d 552) (1957). The appellant presented the affidavit of his family physician, Dr. Baugh, a general *871practitioner who stated that he was unfamiliar with the orthopedic surgical procedure performed by the appellee. He averred that he had treated the appellant for some discomfort to the foot after the operation, but did not express an opinion concerning the degree of care and skill exercised by the appellee. Held:
Decided September 9, 1983.
James M. Watts, Jr., Denmark Groover, Jr., for appellant.
Carr G. Dodson, Thomas C. Alexander, James V. Towson, for appellee.
At most, Dr. Baugh’s testimony concerned post-operative care that he himself would have provided that the appellee may not have provided. “The law of this state requires the courts of this state to presume that a physician exercises his skills in the medical and surgical field in a skillful manner. [Cit.] The burden is on the one who denies it to show a lack of due care, skill, and diligence ... and this standard should be that exercised by the medical community generally, not what a particular doctor would do in the circumstances. Kenney v. Piedmont Hospital, 136 Ga. App. 660, 664 (222 SE2d 162).” Slack v. Moorhead, 152 Ga. App. 68, 71 (262 SE2d 186) (1979). Also see Jackson v. Gershon, 165 Ga. App. 492 (300 SE2d 335) (1983). The trial court properly granted the appellee’s motion for summary judgment.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.